Citation Nr: 0209027	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as paranoid schizophrenia.

2.  Entitlement to service connection for alcohol addiction 
and drug addiction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO).

In November 2000, the Board reopened the claim and remanded 
the matter to obtain additional development.  Upon completion 
of the requested development, the claim remains denied.  It 
is ready for Board review.

In January 2002, the RO denied service connection for an 
alcohol addiction and drug addiction.  The RO received notice 
of disagreement with that decision in February 2002.  
Accordingly, further development must be conducted on the 
issue of service connection for alcohol addiction and drug 
addiction.  67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9).  The matter will be addressed 
in the remand portion of the decision.

In February 2002, the veteran raised the issue of entitlement 
to service connection for a smoking addiction.  The matter is 
referred to the RO for the appropriate development.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The veteran's paranoid schizophrenia was initially 
clinically demonstrated years after service, and has not been 
shown to be related to service.


CONCLUSION OF LAW

The veteran's paranoid schizophrenia was not incurred in, nor 
aggravated by, active service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and supplemental statements of the case apprised the 
veteran of the law applicable in adjudicating the appeal.  
The correspondence reflects that the then representative, 
whose representation was later revoked by the veteran, 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any private treatment reports 
that could be obtained.  The veteran has been afforded a VA 
examination in relation to the status of matters at issue.  
The Board notes that the veteran has reported that he 
receives Social Security benefits, and that reports of such 
treatment are not of record.  However, in light of the 
evidence of record, the Board finds that no practical benefit 
would be served to the veteran by delaying appellate 
adjudication of this appeal to obtain such records.  The 
record establishes that the veteran has schizophrenia and 
that he receives treatment.  The ultimate disposition of the 
matter therefore rests upon whether the disorder is service-
related.  The veteran has not indicated that such records 
establish that his disability began during service.  As 
previously stated, of record are the veteran's service 
medical and administrative reports, VA treatment reports 
since 1977, and VA examination reports addressing the 
etiology of the disorder.  Therefore, further development is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991). 

The Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran seeks service connection for paranoid 
schizophrenia.  He maintains that his disability began in 
service and he has received treatment since service.  Service 
connection is granted for disability resulting from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran served 
ninety (90) days or more during a period of war and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection, there generally must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

In this case, the requirements for service connection have 
not been met.  It is initially acknowledged that a current 
diagnosis of paranoid schizophrenia has been made and the 
record shows that the veteran receives treatment for symptoms 
associated with that mental disorder.  However, the 
preponderance of the evidence fails to show that the 
veteran's schizophrenia had its onset in service, was 
aggravated by service, became manifest to a compensable 
degree within a year of separation from service, or is in any 
other way related to service. 


The veteran's and his relative's assertions that the veteran 
was hospitalized in 1970 while in service for a mental 
disorder are acknowledged.  However, the objective evidence 
of record does not support their recollections.  The service 
medical records, including the July 1969 discharge 
examination report, are negative for any complaints of or 
findings associated with a mental disorder.  While the 
service medical records show that the veteran was 
hospitalized in 1970, they also show that he was admitted for 
a reaction to typhoid immunization.  No reference to a mental 
disorder was made.  Additionally, the veteran's service 
administrative records do not mention a mental disorder.  
Rather, a Report of Enlisted Performance Evaluation dated in 
March 1972 shows that the veteran was not recommended for 
reenlistment based on an unsatisfactory performance.  The 
veteran separated from service in April 1972.  Accordingly, 
the evidence does not show that the veteran's mental disease 
had its onset in service or was aggravated by service.

The evidence also fails to show that the veteran's paranoid 
schizophrenia manifested to a compensable degree within a 
year of service.  The record is silent for a mental disorder 
until September 1977.  An initial physical report from AT&T 
shows on examination in September 1977, the veteran's 
diagnosis was paranoid state.  As such, service incurrence 
may not be presumed.

Additionally, while the record is replete with medical 
reports showing treatment for paranoid schizophrenia, the 
credible, objective evidence fails to show that the veteran's 
paranoid schizophrenia is related to service or any events of 
service.  As previously indicated, an initial physical report 
from AT&T shows on examination in September 1977, the 
veteran's diagnosis was paranoid state.  VA examination 
reports dated in March 1978 and April 1979 show diagnoses of 
schizophrenia, paranoid type.  VA outpatient treatment 
reports dated from March 1976 through August 1988 generally 
show treatment for paranoid schizophrenia.  Not one of the 
reports attributes the veteran's disorder to service or any 
events of service.  

In March 1983, D.D.Z., M.A., a psychological assistant, wrote 
that the veteran complained of periodic exacerbation of 
psychotic symptoms ranging back to 1970.  However, the letter 
clearly indicates that the psychological assistance was 
simply repeating the veteran's historical recitation.  It was 
reported that the veteran did not receive treatment at that 
facility until April 1982.  A bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Accordingly, the assistant's recitation is not of 
sufficient probative value to attribute the veteran's 
disorder to service or any events of service.

Also of record are the following: a November 1988 report from 
Allen Memorial Hospital showing that the veteran received 
treatment from October 1987 to November 1987; a statement 
dated in April 1993 from the Nord Community Mental Health 
Center noting that the veteran received treatment; newspaper 
clippings from "The Journal" wherein it was noted that an 
Amherst marine at the age of 19 was killed after serving in 
Vietnam for two months; a March 1993 VA examination report 
documenting that the veteran reportedly was treated with 
tranquilizers to help him cope with marital difficulties 
while in service and that the diagnosis was schizophrenia, 
paranoid type; VA examination reports dated in February 1996 
noting a history of a mental disorder and manic depression 
with psychotic features; VA treatment reports dated from 
April 1979 to September 1997 showing continued treatment for 
symptoms associated with a mental disorder and diagnoses of 
adjustment reaction of adult life, acute psychotic episode 
with paranoid feature, and paranoid schizophrenia; and VA 
outpatient treatment reports dated in July 2001 showing 
continued treatment for chronic paranoid schizophrenia.  
Except for the veteran's historical accounts, the reports do 
not etiologically relate his paranoid schizophrenia to 
service or any events of service.

It is acknowledged that in December 1997, E.O., M.D., 
certified a diagnosis of chronic paranoid schizophrenia and 
stated that the veteran had the disorder in service at the 
age of 20 and has had residual symptoms up to the present. 

It is also acknowledged that on VA examination in January 
2001 the examiner reviewed the veteran's claims file and 
noted a diagnosis of schizophrenia, paranoid type.  After 
examination, the examiner noted that the disorder was related 
to stress while the veteran was in service, the death of his 
two friends in 1969 Vietnam, being fired from his job, being 
divorced two times, alcohol and drugs and legal consequences, 
and having no gainful employment.  In his discussion, the 
examiner reported that the veteran stated that he had been 
hospitalized while in service and the veteran reported that 
other soldiers were in the barracks smoking marijuana and 
were out to get him.  Subsequent to service, the examiner 
noted that the veteran did not receive treatment until 1977 
when he was fired from AT&T and during that time someone 
threatened him.  Based on the foregoing, the examiner opined 
it is possible that the veteran's current manifestation of 
acquired psychiatric disorder had its onset during the 
veteran's period of active service.

After determining that the aforementioned VA examination 
report was inadequate, the RO obtained another opinion.  In 
June 2001, another VA examiner interviewed the veteran and 
reviewed the claims file.  He opined that the veteran's 
symptoms of schizophrenia did not appear in the veteran until 
1977.  The veteran admitted to marijuana use in the military 
and apparently had some not very effective performances, but 
there was no indication that he suffered from any symptoms of 
schizophrenia at that time.  The veteran also had difficulty 
with alcohol, but he stated that he had not consumed alcohol 
for over the last thirteen years.  The examiner opined that 
the veteran has schizophrenia and that the schizophrenia 
manifested itself in 1977.

The above-noted positive and negative medical opinions are 
acknowledged.  However, the Board finds that the opinion 
rendered in June 2001 is of great probative value because it 
is consistent with other objective evidence of record.  The 
opinions rendered in December 1997 and January 2001 are of 
little probative value because they are inconsistent with 
other objective, credible evidence of record and indicate 
that when rendering their opinions, the examiner's relied 
heavily on the veteran's historical account of when his 
mental disorder began.  It is noted that when rendering his 
opinion in December 1997, E.O., M.D., did not submit 
substantiating medical evidence and did not indicate that he 
had reviewed the veteran's claims folder.  While at his 
personal hearing in August 1998, the veteran testified that 
E.O., M.D., interviewed his family and the March 1972 in-
service evaluation report when rendering his opinion, the 
Board notes that the examiner did not indicate that he had 
reviewed such items, and even when assuming that he did, the 
in-service performance report does not reference a mental 
disorder and, as discussed below, the assertions presented by 
the veteran's relatives are inconsistent with the objective 
evidence of record.  The Board also notes that a layperson's 
account of what a physician is claimed to have said or done 
is not the equivalent of medical evidence.  Robinette v. 
Brown, 8 Vet. App. 77 (1995).  Thus, the December 1997 
medical opinion is of little or no probative value.  

The January 2001 medical opinion is also of little or no 
probative value.  While the VA examiner in January 2001 
stated that he had reviewed the veteran's claims folder when 
rendering his assessment, he then reported that the veteran 
stated that he had been hospitalized while in the service for 
a mental disorder.  As previously noted, the service medical 
records show that the veteran was hospitalized for a reaction 
to a typhoid immunization shot and are completely silent with 
regard to a mental disorder.  It is also noted that the 
January 2001 VA opinion is of relative uncertainty, whereas 
the June 2001 VA opinion is of relative certainty and 
consistent with the evidence of record.  In January 2001, the 
examiner stated that it is possible that the veteran's 
disability began in service.  In June 2001, the examiner 
stated that the veteran has schizophrenia, there was no 
indication that the veteran suffered from schizophrenia while 
in service, and that the paranoid schizophrenia manifested 
itself in 1977.  Accordingly, after carefully reviewing and 
weighing the objective evidence of record with the 
aforementioned medical opinions, the Board finds that the 
June 2001 VA opinion is of great probative value and the 
December 1997 and January 2001 opinions are of little or no 
probative value. Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429 (1995); Wood v. 
Derwinski, 1 Vet. App. 406 (1991).

Finally, the veteran's testimony and lay statements have been 
analyzed and weighed.  In March 1982 statements, the 
veteran's relatives maintained that when entering service, 
the veteran was in good health, but after service he received 
treatment for a nervous disorder.  In an October 1997 letter, 
the veteran's ex-wife wrote that he had exhibited rage, 
anger, and odd behavior since the 1970's.  She also described 
an incident where the veteran became angry while driving.  
The veteran's August 1998 hearing transcript has been 
reviewed.  During the hearing, the veteran testified that he 
had received treatment for paranoid schizophrenia in service 
and has received treatment since that time.  In March 1998 
and June 1998, the veteran's father and his brother submitted 
separate statements confirming that the veteran had been 
hospitalized in July 1970.  In addition to the foregoing, in 
February 2002, the veteran's sister wrote that he was 
studious as a child but after entering into service his 
personality changed.  The veteran became an alcoholic and 
sought treatment from alcoholic anonymous.

Nonetheless, the objective evidence does not corroborate 
either the veteran's or his relatives' assertions.  While the 
veteran was hospitalized in the 1970, the service medical 
records show that he was hospitalized for a reaction to a 
typhoid immunization shot.  Additionally, although the record 
shows that the veteran has received treatment for 
schizophrenia since the late 1970's, it does not show that 
the disorder had its onset in service, manifested to a 
compensable degree within a year of service, or is in any way 
related to any event of service.  Indeed, the veteran and his 
relatives are competent to attest to the veteran's symptoms 
and exhibited behavior, but they are not, as lay persons, 
competent to etiologically relate his paranoid schizophrenia 
to service.  Without competent, corroborating evidence, the 
criteria for service connection are not met.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence weighs against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as paranoid 
schizophrenia.  The probative and persuasive evidence does 
not show that the disorder was incurred in, aggravated by, or 
presumptively related to, active service.  The appeal is 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303, 3.307, 
3.309.



ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as paranoid schizophrenia is denied.


REMAND

As noted in the introduction, in January 2002 the RO denied 
service connection for alcoholism and drug addiction and 
mailed notice to the veteran in February 2002.  By written 
correspondence received in February 2002, the veteran 
reasserted that his alcohol addiction and drug addiction 
began in service.  

Appellate review of an RO decision is initiated by filing a 
notice of disagreement (NOD) and completed by a timely filing 
a substantive appeal, after the issuance of a statement of 
the case (SOC).  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2001).  On receipt of the NOD, the RO takes such 
action and development that is appropriate and if the claim 
remains denied, shall issue a SOC.  38 U.S.C.A. § 7105(d)(1) 
(West 1991).  

Here, a NOD was "filed" within one year from the date that 
the RO mailed notice of the rating decision to the veteran.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(2001).  Because the veteran has submitted communication 
which is construed as a timely NOD with the RO determination 
dated in January 2002, see 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201 (2001), a SOC with respect to the claim of should be 
issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Garlejo 
v. Brown, 10 Vet. App. 229 (1997); 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9).

The Board observes that recently published regulations permit 
the Board to obtain evidence and cure procedural defects 
without remanding.  However, they were not intended to 
preclude a remand in all circumstances.  See 67 Fed. Reg. 
3,099, 3,106 

(Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903 and 20.1304). See Chairman's Memorandum No. 01-02-01 
(January 29, 2002) para. 9(c)(3) noting Manlincon remands are 
one of the actions that must be accomplished at the RO.

This issue must be remanded for the following action:

The RO should provide the veteran a 
statement of the case on the issue of 
entitlement to service connection for 
alcohol addiction and drug addiction.  
The veteran should be provided all 
appropriate laws and regulations  
pertinent to these issues, and apprised 
of his appellate rights and 
responsibilities regarding perfecting an 
appeal of the rating determination.  If 
and only if the veteran perfects an 
appeal, then the case should be returned 
to the Board in accordance with the 
current appellate procedures. 

The purpose of this remand is to ensure that the veteran is 
afforded due process of law.  No opinion, either legal or 
factual, is intimated as to the merits of the veteran's claim 
by this remand.  No action is required of the veteran until 
he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

